CALDWELL, Oircuit Judge,
after stating the case as above, delivered the opinion of the court.
Every question raised by the assignments of error in this case has been determined by the judgment of this court when it was previously here (Belt v. Robinson, 63 Fed. 90, 11 C. C. A. 39, 27 U. S. App. 273), and by the judgment of the supreme court of Arkansas in the case of King v. Dry-Goods Co., 60 Ark. 1, 28 S. W. 514, where the validity of the same deed of trust was in issue. The act of congress adopted and put in force in the Indian Territory the Arkansas statutes, including the statute on the subject of assignments for the benefit of creditors, and we have uniformly held that it was the duty of this court and the courts in the Indian Territory to follow the construction given to those statutes by the supreme court of Arkansas. Sanger v. Flow, 1 C. C. A. 56, 48 Fed. 152, 4 U. S. App. 32; Appolos v. Brady, 1 C. C. A. 299, 49 Fed. 401, 4 U. S. Ápp. 209. The assignments of error not covered by the opinions *719in the cases referred to have not the least merit, and, on the authority of those cases, the judgments of the United States court of appeals in the Indian Territory and of the United States court for the Northern district of the Indian Territory are each affirmed.